Citation Nr: 1721194	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-22 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and ischemic heart disease (IHD), to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1954 to October 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for CAD, status-post angioplasty and non-Q wave infarction, with a history of an incomplete right bundle-branch block; the Board has rephrased the issue as entitlement to service connection for a heart disability, to include CAD and IHD, to include as a result of exposure to herbicides.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a heart disability, to include CAD and  IHD, has been received prior to considering the merits of that underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned at a March 2017 Travel Board hearing.  The hearing transcript is of record.  The Veteran submitted additional medical evidence at the hearing, which has not been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim of entitlement to service connection for a heart disability, to include CAD and IHD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 2007, the RO denied the Veteran's claim for service connection for CAD, status-post angioplasty and non-Q wave infarction, with a history of an incomplete right bundle-branch block.

2.  The evidence associated with the claims file subsequent to the April 2007 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a heart disability, to include CAD and IHD.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for a heart disability, to include CAD and IHD.  38 U.S.C.A. §§ 5108, (West 2014); 38 C.F.R. § 3.156(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a heart disability, to include CAD and IHD.  Therefore, no further notice or development is needed to assist the Veteran in substantiating this aspect of his claim.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In September 2006, the Veteran filed a claim for service connection for heart problems.  In an April 2007 rating decision, the RO denied service connection for CAD, status-post angioplasty and non-Q wave infarction, with a history of an incomplete right bundle-branch block, based on a finding that there was no evidence of a chronic, disabling disease process that was responsible for the Veteran's prior in-service right bundle branch block, and no evidence of a current heart condition, which developed during the Veteran's active duty, within one year of his discharge, or as a result of the right bundle-branch block noted in service.  The Veteran did not file an appeal and the decision became final. 

In May 2013, the Veteran filed a claim for service connection for IHD, due to exposure to herbicide agents.  In an August 2014 rating decision, the RO again denied the Veteran's claim for service connection for CAD, status-post angioplasty and non-Q wave infarction, with a history of an incomplete right bundle branch block, based on a finding that no new and material evidence had been submitted to reopen the claim.  The RO noted that there was no evidence of exposure to herbicides/Agent Orange in Thailand, but it did not otherwise adjudicate the Veteran's claim for service connection for IHD, secondary to herbicide exposure in Thailand.  See August 2014 rating decision.

The pertinent evidence added to the record since the final denial in April 2007 includes private treatment records showing that the Veteran has been diagnosed with chronic IHD since May 2006.  The new evidence also includes the Veteran's statements, including his testimony during his March 2017 Travel Board hearing, that he was exposed to herbicides during active duty in Thailand.  Specifically, he contends that he was exposed to "certain herbicide agents," including Agent Orange, while stationed with the 388th Combat Support Group at Karat Air Force Base (AFB) and the 8th Tactical Fighter Wing at Ubon AFB in Thailand, from October 5, 1967 to September 10, 1968.  He has reported that herbicide agents were used on the bases for vegetation and insect control, which was necessary for the Veterans to have as much visibility as possible for early detection of "sappers," which would infiltrate Ubon AFB.  According to the Veteran, on several occasions while stationed at Ubon, although it was not part of his MOS, he was required by base commanders to man the base perimeters where defoliant agents were sprayed, just as the base security police would do.  He also alleges that he had airborne exposure to herbicide agents at Ubon and Karat AFB, and exposure when traveling to different parts of the bases to pay Airforce personnel, within his duties in the finance department as a pay master.  Finally, he has reported that his sleeping quarters were less than a hundred yards from the perimeter of these bases where herbicides were used.  See May 2013 and January 2014 statements from the Veteran, and March 2017 Travel Board hearing transcript.  The new evidence also includes photographs submitted by the Veteran, which he claims show his sleeping quarters in close proximity to the perimeter on the bases that he served.  See photographs submitted in January 2014.  

This new evidence is not cumulative or redundant of the evidence previously of record.  Furthermore, the Board can find no statements in the record at the time of or prior to the May 2007 decision in which the Veteran asserted that exposure to herbicides during active duty in Thailand contributed to his development of a heart disability, including IHD, after service.  Accordingly, given the low threshold applicable to the evidence needed to reopen claims under Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that this newly expressed theory and testimony is new and material since it could be substantiated through further development, and that the reopening of the claim for service connection for a heart disability is therefore warranted. 

Accordingly, the Board finds that new and material evidence has been received and the claim of entitlement to service connection for a heart disability, to include CAD and IHD, is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a heart disability, to include CAD and IHD, is reopened. To this extent, and only to this extent, the appeal is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was afforded a VA examination in April 2007, in response to his claim for service connection for heart problems.  The examiner was asked to opine as to whether the incomplete right bundle-branch block noted in service was related to the Veteran's cardiac condition at the time of the examination.  The examiner opined that there seemed to be no relationship between the incomplete right bundle-branch block in service and the post-service myocardial infarction, without relying on speculation.  He concluded that he did not have sufficient information that would relate the right bundle-branch block in service, which was also incomplete, to the myocardial infarctions and the stent or angioplasty carried out for the Veteran in September 2006.  The Board finds that due to the indefinite nature of the examiner's opinion, it is inadequate and does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016); see 38 C.F.R. § 19.9 (2016).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The examiner was not required to state with certainty whether the Veteran's heart disability was related to military service, although the opinion implies that he was under the impression that the opinion required such certainty.  In addition, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner noted that he did not have sufficient information to relate the in-service right bundle-branch block to the myocardial infarctions and the stent or angioplasty in September 2006, but he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.

The medical evidence of record contains competent evidence of a current heart disability, including CAD and IHD.  The Veteran's reports of in-service cardiac symptoms and a continuity of symptomatology provide evidence that a current heart disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, as noted above, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The record does not reflect that the RO has adjudicated the Veteran's claim as one for service connection for any heart disability, in light of the current diagnoses of CAD and IHD.  See Clemons v. Shinseki, 23 Vet. App. 

Furthermore, the Veteran contends that his current IHD developed as a result of herbicide exposure in Thailand.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  There is no opinion of record addressing whether the Veteran's currently diagnosed IHD is related to his active military service, to include his alleged exposure to herbicides in Thailand.

For all the reasons noted above, the Board believes that the Veteran should be afforded a VA heart examination to determine the nature and etiology of all currently present heart disabilities.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA heart examination to determine the etiology of any current heart disability, including CAD and IHD.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current heart disability, including CAD and IHD, is related to service, to include due to exposure to herbicides at Karat and Ubon AFB in Thailand.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issue.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


